                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


THERESA BUSEY,                                )
      Plaintiff,                              )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 7:18-CV-112-FL
                                              )
ANDREW SAUL                                   )
Commissioner of Social Security               )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 27, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion
for judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted.

This Judgment Filed and Entered on September 27, 2019, and Copies To:
Daniel R. Lauffer (via CM/ECF Notice of Electronic Filing)
Keeya M. Jeffrey (via CM/ECF Notice of Electronic Filing)


September 27, 2019                            PETER A. MOORE, JR. CLERK
                                                /s/ Sandra K Collins
                                              (By) Sandra K Collins, Deputy Clerk
